Citation Nr: 9925512	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  98-05 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to January 7, 1997 for 
dependents' educational assistance under 38 U.S.C. Chapter 
35.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to May 
1970.  A February 1993 rating decision by the Phoenix, 
Arizona RO, in pertinent part, assigned a schedular 
disability rating of 100 percent for the veteran's service-
connected back disability, effective April 29, 1993.  That 
same rating decision also granted entitlement to dependents' 
educational assistance under 38 U.S.C. Chapter 35.  The 
appellant is the veteran's son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision by the 
Muskogee, Oklahoma RO that granted the appellant's claim of 
entitlement to dependents' educational assistance under 38 
U.S.C. Chapter 35 and assigned an effective date of January 
7, 1997 for the benefit.

In October 1998, a hearing was held at the San Diego, 
California RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

This case was before the Board in May 1999 when it was 
remanded for further development.


FINDINGS OF FACT

1.  The appellant, who is the son of the veteran, was born on 
June [redacted], 1972.

2.  On January 7, 1998, the VA received the appellant's 
application for Chapter 35 benefits and his enrollment 
certification, which showed the appellant attended 
chiropractic school from January 1994 to April 1997.

3.  Chapter 35 benefits were awarded effective January 7, 
1997, one year prior to the receipt of the appellant's claim 
and enrollment certification.


CONCLUSION OF LAW

An effective date prior to January 7, 1997 for an award of 
Chapter 35 benefits is not warranted under applicable laws 
and regulations.  38 U.S.C.A. § 3513 (West 1991); 38 C.F.R. 
§§ 21.3030, 21.3130(e), 21.4131(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he deserves an effective date 
prior to January 7, 1997 for his award of dependents' 
educational assistance under Chapter 35.  The appellant 
further contends that he deserves an effective date prior to 
January 7, 1997 because in 1994 the Phoenix, Arizona RO 
informed the veteran that the appellant was not eligible for 
educational benefits due, in part, to his age.

The appellant, the son of the veteran, was born in June 1972.

By rating action in February 1996, the veteran, in pertinent 
part, was found entitled to a 100 percent evaluation for his 
service-connected back disability, effective April 29, 1993.  
The RO also determined that entitlement to basic eligibility 
for Chapter 35 benefits was established.  A notification 
letter was furnished to the veteran that same month with a VA 
Form 21-8760, Additional Information for Veterans with 
Service-Connected Permanent and Total Disability, which 
contained information regarding educational benefits for 
children of veterans with a permanent and total service-
connected disability who were between 18 and 26.

The appellant, who had reached legal majority, first filed an 
application for Chapter 35 benefits on January 7, 1998.  An 
enrollment certification showing he had attended chiropractic 
school from January 1994 to April 1997 was also received on 
January 7, 1998.  The RO ultimately awarded Chapter 35 
benefits effective January 7, 1997, one year prior to the 
receipt of the appellant's claim and enrollment 
certification.

In order to receive Chapter 35 educational benefits, a 
claimant who has reached legal majority must file an 
application as prescribed by the Secretary.  38 U.S.C.A. 
§ 3513 (West 1991); 38 C.F.R. § 21.3030 (1998).  Applicable 
regulation provides that in determining the commencing date 
for an award of educational assistance, VA will apply the 
provisions of 38 C.F.R. § 21.4131.  38 C.F.R. § 21.3130(e) 
(1998).

The pertinent regulation provides that the commencing date of 
the award of educational assistance will be the latest of the 
following dates: (1) Date certified by school or 
establishment; (2) Date one year prior to date or receipt of 
the application or enrollment certification, whichever is 
later; or (3) The later of the following: (i) the effective 
date of the approval of the course, or (ii) one year before 
the date VA receives the approval notice.  38 C.F.R. § 
21.4131(a) (1998).

The Board notes that the regulatory criteria for the 
assignment of effective dates for educational assistance were 
amended during the appellant's appeal, effective June 3, 
1999.  64 Fed. Reg. 23769-23773 (May 4, 1999).  The revised 
regulation provides that for the first award of educational 
assistance, the commencing date of the award of educational 
assistance will be the latest of: (1) The beginning date of 
eligibility; (2) One year before the date of the claim; (3) 
The effective date of the approval of the course or one year 
before the date VA receives the approval notice, whichever is 
later; or (4) The effective date of the approval of the 
course or one year before the date VA receives that approval 
notice, whichever is later.  38 C.F.R. § 21.4131(d)(1) 
(1998), as amended by 64 Fed. Reg. 23769- 23773 (May 4, 
1999).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes during the course of an appeal, the 
version most favorable to the appellant should be applied 
unless provided otherwise by statute.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The Board recognizes that the 
appellant has not been informed of the amended regulation, 
however, the Board finds that this is not prejudicial to the 
appellant.  In this case, the changes do not significantly 
affect the appellant's case.  The Board finds that the old 
and new regulations are substantively similar and that to 
adjudicate the appellant's claim using both sets of 
regulations provides an identical result.  Accordingly, the 
Board finds that the appellant will not be prejudiced by the 
Board's election in this decision to consider his claim 
solely based on the new criteria.  See Karnas, supra; Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

It is not disputed that the appellant's application for 
Chapter 35 benefits and enrollment certification were not 
received by VA earlier than January 7, 1998.  The appellant 
essentially argues that he did not apply for Chapter 35 
benefits earlier because he was misinformed about his 
eligibility for such benefits in 1994.  However, when the 
veteran was notified in February 1996 that basic eligibility 
for Chapter 35 benefits had been established, he was also 
provided with information regarding educational benefits for 
children between the ages of 18 and 26.  There was nothing 
precluding the appellant from filing a Chapter 35 application 
at that time.  Under the governing regulatory provisions, 
which are binding on the Board pursuant to 38 U.S.C.A. 
§ 7104(a), the Board must find that actual entitlement to 
dependents' educational assistance under 38 U.S.C. Chapter 35 
is impossible more than one year prior to the receipt of a 
claim and enrollment certification.  No exceptions to the 
controlling legal criteria have been provided in the Federal 
regulations, and the Board has no authority to overturn or to 
disregard this very specific limitation on the award of 
Chapter 35 educational benefits.  38 U.S.C.A. § 7104(a).  See 
Erspamer v. Brown, 5 Vet. App. 507 (1996).

Although the Board is sympathetic to the appellant's 
situation, the applicable laws and regulations leave the 
Board no room for leeway in this case.  There is simply no 
way to allow the requested benefits under 38 U.S.C. Chapter 
35 prior to January 7, 1997.  This being the case, the 
appellant's claim must therefore be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date prior to January 7, 1997 for 
dependents' educational assistance under 38 U.S.C. Chapter 35 
is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

